Exhibit 10.4

 

 

______________________________________________________________________________

 

 

SECURITY AGREEMENT

 

 

 

 

By and Between

 

 

 

 

EACH OF THE PLEDGORS SIGNATORY HERETO

 

 

 

and

 

 

 

ENHANCED CREDIT SUPPORTED LOAN FUND, LP

as Agent

 

 

 

 

 

Dated as of December 10, 2013

 

 

 

______________________________________________________________________________

 
 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS 2 1.1 Defined Terms 2 1.2 Other Terms; Construction 5
ARTICLE II CREATION OF SECURITY INTEREST 5 2.1 Pledge and Grant of Security
Interest 5 2.2 Security for Secured Obligations 7 ARTICLE III REPRESENTATIONS
AND WARRANTIES 7 3.1 Ownership of Collateral 7 3.2 Security Interests; Filings 8
3.3 Locations 8 3.4 Authorization; Consent 8 3.5 No Restrictions 9 3.6 Accounts
9 3.7 Pledged Interests 9 3.8 Intellectual Property 10 3.9 Deposit Accounts 10
3.10 Securities and Commodity Accounts 10 3.11 Documents of Title 10 3.12
Commercial Tort Claims 11 ARTICLE IV COVENANTS 11 4.1 Use and Disposition of
Collateral 11 4.2 Change of Name, Locations, etc 11 4.3 Records; Inspection 11
4.4 Accounts 12 4.5 Delivery of Certain Collateral; Further Actions 12 4.6
Equipment 12 4.7 Inventory 13 4.8 Intellectual Property 13 4.9 Mobile Goods 15
4.10 Deposit Accounts 15 4.11 Securities and Commodity Accounts 15 4.12
Collateral in Possession of Third Party 16 4.13 Commercial Tort Claims 16 4.14
Chattel Paper 16 4.15 Protection of Security Interest 17 ARTICLE V CERTAIN
PROVISIONS RELATING TO PLEDGED INTERESTS 17 5.1 After-Acquired Equity Interests;
Ownership 17 5.2 Voting Rights 17 5.3 Dividends and Other Distributions 18 5.4
Amendments and Modifications of Pledged Interests 18 5.5 LLC And LP Interests 18
ARTICLE VI REMEDIES 18 6.1 Remedies 18 6.2 Application of Proceeds 21 6.3
Collateral Accounts 21 6.4 Grant of License 22 6.5 Private Sales 22 6.6 The
Pledgors Remain Liable 23 6.7 Waivers 23 ARTICLE VII THE AGENT 23 7.1 The Agent;
Standard of Care 23 7.2 Further Assurances; Attorney-in-Fact. 24 ARTICLE VIII
MISCELLANEOUS 26 8.1 Indemnity and Expenses 26 8.2 No Waiver 26 8.3 Enforcement
26 8.4 Amendments, Waivers, etc 27 8.5 Continuing Security Interest; Term;
Successors and Assigns; Assignment; Termination and Release; Survival 27 8.6
Additional Pledgors 27 8.7 Notices 28 8.8 Governing Law 28 8.9 Severability 28
8.10 Construction 28 8.11 Counterparts 28

 

List of Annexes

Annex A - Filing Locations

Annex B – Locations

Annex C – Pledged Interests

Annex D – Registered Copyrights

Annex E – Registered Patents

Annex F – Registered Trademarks

Annex G – Deposit Accounts

Annex H – Securities and Commodity Accounts

Annex I – Commercial Tort Claims

 

List of Exhibits

Exhibit A – Grant of Security Interest in Copyrights

Exhibit B – Grant of Security Interest in Patents and Trademarks

Exhibit C – Form of Accession

Exhibit D – Form of Pledge Amendment

 
 

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of December 10, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), is made by and between the
Pledgors listed on the signature pages hereto or from time to time party hereto
by execution of a joinder agreement (the “Pledgors,” and each, a “Pledgor”), as
grantors, pledgors, assignors and debtors, in favor of Enhanced Credit Supported
Loan Fund, LP, a Delaware limited partnership, as Agent for the Purchasers party
to the Note Purchase Agreement referred to below (in such capacity, the
“Agent”), for the benefit of the Purchasers and the Agent (the “Secured
Parties”).

RECITALS

Lapolla Industries, Inc., a Delaware corporation (the “Borrower,” and together
with the other Pledgors, each a “Company Party” and collectively, the “Company
Parties”) and the Secured Parties have entered into a certain Note Purchase
Agreement, dated as of the date hereof (as may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
provisions, the “Note Purchase Agreement”); capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Note Purchase Agreement.

Each Pledgor is party to the Note Purchase Agreement pursuant to which they are
directly obligated or have guaranteed the Secured Obligations (as hereinafter
defined) under the Note Purchase Agreement.

The Borrower and each Pledgor will receive substantial direct and indirect
benefits from the execution, delivery and performance of the obligations under
the Note Purchase Agreement and the other Loan Documents and each is, therefore,
willing to enter into this Agreement.

This Agreement is given by each Pledgor in favor of the Agent to secure the
payment and performance of all of the Secured Obligations.

It is a condition to the obligations of the Purchasers to make the loans under
the Note Purchase Agreement that each Pledgor execute and deliver the applicable
Loan Documents, including this Agreement.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Secured Parties to enter into the Note Purchase Agreement and to
induce the Purchasers to extend credit to the Borrower thereunder, each Pledgor
hereby agrees as follows:

ARTICLE I

DEFINITIONS

1.1              Defined Terms. The following terms that are defined in the
Uniform Commercial Code (as hereinafter defined) are used in this Agreement as
so defined (and, in the event any such term is defined differently for purposes
of Article 9 of the Uniform Commercial Code than for any other purpose or
purposes of the Uniform Commercial Code, the Article 9 definition shall govern):
Account, Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity
Intermediary, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Record, Securities Account, Securities
Intermediary, Software, Supporting Obligations and Tangible Chattel Paper. In
addition, the following terms have the meanings set forth below:

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Collateral” has the meaning given to such term in Section 2.1.

“Collateral Accounts” has the meaning given to such term in Section 6.3.

“Contracts” means, collectively, all rights of each Pledgor under all leases,
contracts and agreements to which such Pledgor is now or hereafter a party,
including, without limitation, all rights, privileges and powers under Ownership
Agreements and Licenses, together with any and all extensions, modifications,
amendments and renewals of such leases, contracts and agreements and all rights
of such Pledgor to receive moneys due or to become due thereunder or pursuant
thereto and to amend, modify, terminate or exercise rights under such leases,
contracts and agreements.

“Copyright Collateral” means, collectively, all Copyrights and Copyright
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Copyright or Copyright License, in each case whether now
owned or existing or hereafter acquired or arising.

“Copyright License” means any agreement now or hereafter in effect granting any
right to any third party under any Copyright now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Copyright herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.

“Copyrights” means, collectively, all of each Pledgor’s copyrights, copyright
registrations and applications for copyright registration, whether under the
laws of the United States or any other country or jurisdiction, including all
recordings, supplemental registrations and derivative or collective work
registrations, and all renewals and extensions thereof, in each case whether now
owned or existing or hereafter acquired or arising.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“License” means any Copyright License, Patent License or Trademark License
(excluding, for the avoidance of doubt, any ordinary course, off the shelf
software licenses).

“Mobile Goods” means, collectively, all of each Pledgor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership, in
each case whether now owned or existing or hereafter acquired.

“Ownership Agreement” means any partnership agreement, joint venture agreement,
limited liability company operating agreement, stockholders agreement or other
agreement creating, governing or evidencing any such capital stock or equity
interests and to which any Pledgor is now or hereafter becomes a party, as any
such agreement may be amended, modified, supplemented, restated or replaced from
time to time.

“Patent Collateral” means, collectively, all Patents and all Patent Licenses to
which any Pledgor is or hereafter becomes a party and all other General
Intangibles embodying, incorporating, evidencing or otherwise relating or
pertaining to any Patent or Patent License, in each case whether now owned or
existing or hereafter acquired or arising.

“Patent License” means any agreement now or hereafter in effect granting to any
third party any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any Pledgor or which any Pledgor otherwise has the right
to license, is in existence, or granting to any Pledgor any right to make, use
or sell any invention on which property of the type described in the definition
of Patent herein, now or hereafter owned by any third party, is in existence,
and all rights of any Pledgor under any such agreement.

“Patents” means, collectively, all of each Pledgor’s letters patent, whether
under the laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor, including,
without limitation, the inventions and improvements described therein, and all
reissues, continuations, divisions, renewals, extensions, substitutions and
continuations-in-part thereof, in each case whether now owned or existing or
hereafter acquired or arising.

“Pledged Interests” means, collectively, (i) all of the issued and outstanding
shares, interests or other equivalents of capital stock of each Person that is a
direct Subsidiary of any Pledgor as of the date hereof or that becomes a direct
Subsidiary of any Pledgor at any time after the date hereof, at any time now or
hereafter owned by any Pledgor, whether voting or non-voting and whether common
or preferred; (ii) all partnership, joint venture, limited liability company or
other equity interests in each Person not a corporation that is a direct
Subsidiary of any Pledgor as of the date hereof or that becomes a direct
Subsidiary of any Pledgor at any time after the date hereof, at any time now or
hereafter owned by any Pledgor; (iii) all options, warrants and other rights to
acquire, and all securities convertible into, any of the foregoing; (iv) all
rights to receive interest, income, dividends, distributions, returns of capital
and other amounts (whether in cash, securities, property, or a combination
thereof), and all additional stock, warrants, options, securities, interests and
other property, from time to time paid or payable or distributed or
distributable in respect of any of the foregoing (but subject to the provisions
of Section 5.3), including, without limitation, all rights of such Pledgor to
receive amounts due and to become due under or in respect of any Ownership
Agreement or upon the termination thereof; (v) all rights held by the Pledgor of
access to the books and records of any such Person; and (vi) all other rights,
powers, privileges, interests, claims and other property in any manner arising
out of or relating to any of the foregoing, of whatever kind or character
(including any tangible or intangible property or interests therein), and
whether provided by contract or granted or available under applicable law in
connection therewith, including, without limitation, such Person’s right to vote
and to manage and administer the business of any such Subsidiary pursuant to any
applicable Ownership Agreement, in each case together with all certificates,
instruments and entries upon the books of financial intermediaries at any time
evidencing any of the foregoing. Notwithstanding the foregoing, Pledged
Interests shall not include: (i) voting shares, interests or other equivalents
of capital stock of any CFC, solely to the extent that (y) such interest
represents more than 65% of the outstanding voting interests of such CFC, and
(z) pledging or hypothecating more than 65% of the total outstanding voting
interests of such CFC would result in material adverse tax consequences.

“Pledgor Accession” means an agreement executed by a new Pledgor substantially
in the form of Exhibit C attached hereto.

“Proceeds” has the meaning given to such term in Section 2.1.

“Secured Obligations” has the meaning given to such term in Section 2.2.

“Secured Parties” has the meaning given to such term in the recitals.

“Trademark Collateral” means, collectively, all Trademarks and Trademark
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Trademark or Trademark License, in each case whether now
owned or existing or hereafter acquired or arising.

“Trademark License” means any agreement now or hereafter in effect granting any
right to any third party under any Trademark now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Trademark herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.

 

 

“Trademarks” means, collectively, all of each Pledgor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the laws of the United States or
any other country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals, reissues and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may be
in effect from time to time in the State of New York; provided that if, by
reason of applicable law, the validity, perfection of any security interest in
any Collateral granted under this Agreement, the effect of perfection or
non-perfection and the priority of such security interest is governed by the
Uniform Commercial Code as in effect in another jurisdiction, then as to the
validity or perfection, as the case may be, of such security interest, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction.

1.2              Other Terms; Construction. All terms in this Agreement that are
not capitalized shall, unless the context otherwise requires, have the meanings
provided by the Uniform Commercial Code to the extent the same are used or
defined therein.

ARTICLE II

CREATION OF SECURITY INTEREST

2.1              Pledge and Grant of Security Interest. Each Pledgor hereby
pledges, assigns and delivers to the Agent, for the ratable benefit of the
Secured Parties, and grants to the Agent, for the ratable benefit of the Secured
Parties, a Lien upon and security interest in, all of such Pledgor’s right,
title and interest in and to the following property and assets of such Pledgor,
in each case whether now owned or existing or hereafter acquired or arising and
wherever located (collectively, the “Collateral”):

(i)                 all Accounts;

(ii)               all Chattel Paper;

(iii)             the Commercial Tort Claims (if any) set forth on Annex I
hereto;

(iv)             all Contracts;

(v)               all Copyright Collateral;

(vi)             all Deposit Accounts;

(vii)           all Documents;

(viii)         all Equipment;

(ix)             all Fixtures;

(x)               all General Intangibles;

(xi)             all Goods;

(xii)           all Instruments;

(xiii)         all Inventory;

(xiv)         all Investment Property;

(xv)           all Letter-of-Credit Rights;

(xvi)         all Patent Collateral;

(xvii)       all Pledged Interests;

(xviii)     all Software;

(xix)         all Supporting Obligations;

(xx)           all Trademark Collateral;

(xxi)         all cash, cash equivalents and money of such Pledgor, wherever
held;

(xxii)       to the extent not covered or not specifically excluded by clauses
(i) though (xxi) above, all of such Pledgor’s other personal property;

(xxiii)     all Records evidencing or relating to any of the foregoing or that
are otherwise necessary or useful in the collection thereof;

(xxiv)     all accessions, additions, attachments, improvements, modifications
and upgrades to, replacements of and substitutions for any of the foregoing; and

(xxv)       any and all proceeds, as defined in the Uniform Commercial Code,
products, rents, royalties and profits of or from any and all of the foregoing
and, to the extent not otherwise included in the foregoing, (w) all payments
under any insurance (whether or not the Agent is the loss payee thereunder),
indemnity, warranty or guaranty with respect to any of the foregoing Collateral,
(x) all payments in connection with any requisition, condemnation, seizure or
forfeiture with respect to any of the foregoing Collateral, (y) all claims and
rights (but not obligations) to recover for any past, present or future
infringement or dilution of or injury to any Copyright Collateral, Patent
Collateral or Trademark Collateral, and (z) all other amounts from time to time
paid or payable under or with respect to any of the foregoing Collateral
(collectively, “Proceeds”). For purposes of this Agreement, the term “Proceeds”
includes whatever is receivable or received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether voluntarily or
involuntarily.

Notwithstanding the foregoing, the term “Collateral” (and any component
definition thereof) shall not include (i) any General Intangibles, or other
rights arising under Contracts, Instruments, Licenses, license agreements or
other documents entered into in the ordinary course of business in good faith
and not in contemplation of circumventing any Pledgor’s obligations under the
Loan Documents, to the extent (and only to the extent) that the grant of a
security interest would (A) constitute a violation of a restriction in favor of
a third party on such grant, unless and until any required consents shall have
been obtained, (B) give any other party to such Contract, Instrument, License,
license agreement or other document the right to terminate its obligations
thereunder, or (C) violate any law; provided, however, that (x) any portion of
any such General Intangible, property, or other right shall cease to be excluded
from the definition of “Collateral” pursuant to the foregoing proviso at the
time and to the extent that the grant of a security interest therein does not
result in any of the consequences specified above and (y) the limitation set
forth in the foregoing proviso shall not affect, limit, restrict or impair the
grant by any Pledgor of a security interest pursuant to this Agreement in any
such General Intangible or other right, to the extent that an otherwise
applicable prohibition or restriction on such grant is rendered ineffective by
any applicable law, including the UCC; (ii) any direct Proceeds, substitutions
or replacements of the property described in the immediately preceding
clause (i), but only to the extent such proceeds, substitutions or replacements
would otherwise be excluded pursuant to such clause (i); and (iii) any
“intent-to-use” Trademark applications in the U.S. (but only if the grant of
security interest to such intent-to-use Trademark violates 15 U.S.C. section
1060(a)) unless and until such time that a “Statement of Use” or “Amendment to
Allege Use” has been filed with and accepted by the U.S. Patent and Trademark
Office, at which point the Intellectual Property Collateral shall include, and
the security interest granted hereunder shall attach to, such application.

2.2              Security for Secured Obligations. This Agreement and the
Collateral secure the full and prompt payment, at any time and from time to time
as and when due (whether at the stated maturity, by acceleration or otherwise),
of all obligations of the Borrower under the Note Purchase Agreement and the
other Loan Documents, including, without limitation, all Obligations, all
principal of and interest on the Notes, all fees, expenses, indemnities and
other amounts payable by the Borrower under the Note Purchase Agreement or any
other Loan Document (including interest accruing after the filing of a petition
or commencement of a case by or with respect to Borrower seeking relief under
any applicable federal and state laws pertaining to bankruptcy, reorganization,
arrangement, moratorium, readjustment of debts, dissolution, liquidation or
other debtor relief, specifically including, without limitation, the Bankruptcy
Code and any fraudulent transfer and fraudulent conveyance laws, whether or not
the claim for such interest is allowed in such proceeding), and (i) all such
liabilities and obligations that, but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due, and (ii) all
fees, costs and expenses payable by the Pledgors under Section 8.1, whether now
existing or hereafter created or arising and whether direct or indirect,
absolute or contingent, due or to become due (the liabilities and obligations of
the Pledgors described in this Section 2.2, collectively, the “Secured
Obligations”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants as follows:

3.1              Ownership of Collateral. Each Pledgor owns, or has valid rights
as a lessee or licensee with respect to, all Collateral purported to be pledged
by it hereunder, free and clear of any Liens except for the Liens granted to the
Agent, for the benefit of the Secured Parties, pursuant to this Agreement, and
except for other Permitted Liens. No security agreement, financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any government or public office, and no Pledgor has filed or
consented to the filing of any such statement or notice, except (i) Uniform
Commercial Code financing statements naming the Agent as secured party, (ii)
security instruments filed in the U.S. Copyright Office or the U.S. Patent and
Trademark Office naming the Agent as secured party, (iii) filings with respect
to which termination statements and other necessary releases have been delivered
to the Agent for filing, and (iv) as may be otherwise permitted or required by
the Note Purchase Agreement, including with respect to Permitted Liens.

3.2              Security Interests; Filings. This Agreement, together with (i)
the filing, with respect to each Pledgor, of duly completed Uniform Commercial
Code financing statements naming such Pledgor as debtor, the Agent as secured
party, and describing the Collateral, in the jurisdictions set forth with
respect to such Pledgor on Annex A hereto, (ii) to the extent required by
applicable law, the filing, with respect to each relevant Pledgor, of duly
completed and executed assignments in the forms set forth as Exhibits A and B
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
appropriate, with regard to registered Copyright Collateral, Patent Collateral
and Trademark Collateral of such Pledgor, as the case may be, (iii) in the case
of uncertificated Pledged Interests consisting of capital stock, registration of
transfer thereof to the Agent on the issuer’s books or the execution by the
issuer of a control agreement satisfying the requirements of Section 8-106 (or
its successor provision) of the Uniform Commercial Code, and (iv) the delivery
to the Agent of all stock certificates and Instruments included in the
Collateral (and assuming continued possession thereof by the Agent), creates,
and at all times shall constitute, a valid and perfected security interest in
and Lien upon the Collateral in favor of the Agent, for the benefit of the
Secured Parties, to the extent a security interest therein can be perfected by
such filings or possession, as applicable, superior and prior to the rights of
all other Persons therein (except for Permitted Liens), and no other or
additional filings, registrations, recordings or actions are or shall be
necessary or appropriate in order to maintain the perfection and priority of
such Lien and security interest, other than actions required with respect to
Collateral of the types excluded from Article 9 of the Uniform Commercial Code
or from the filing requirements under such Article 9 by reason of Section 9-109,
9-309 or 9-310 of the Uniform Commercial Code and other than continuation
statements required under the Uniform Commercial Code.

 

 

3.3              Locations. Annex B lists, as to each Pledgor, (i) its exact
legal name, (ii) the jurisdiction of its incorporation or organization, its
federal tax identification number, and (if applicable) its organizational
identification number, (iii) the addresses of its chief executive office and
each other place of business, (iv) the address of each location of all original
invoices, ledgers, Chattel Paper, Instruments and other records or information
evidencing or relating to the Collateral of such Pledgor, and (v) the address of
each location at which any Equipment or Inventory (other than Mobile Goods and
Goods in transit) owned by such Pledgor is kept or maintained, in each instance
except for any new locations established in accordance with the provisions of
Section 4.2. Except as may be otherwise noted therein, all locations identified
in Annex B are leased by the applicable Pledgor. No Pledgor (x) presently
conducts business under any prior or other corporate or company name or under
any trade or fictitious names, except as indicated beneath its name on Annex B,
(y) has entered into any contract or granted any Lien within the past five years
under any name other than its legal corporate name or a trade or fictitious name
indicated on Annex B, or (z) has filed any tax return under any name other than
its exact legal name, except as indicated beneath its name on Annex B.

3.4              Authorization; Consent. No authorization, consent or approval
of, or declaration or filing with, any Governmental Authority (including,
without limitation, any notice filing with state tax or revenue authorities
required to be made by account creditors in order to enforce any Accounts in
such state) is required for the valid execution, delivery and performance by any
Pledgor of this Agreement, the grant by it of the Lien and security interest in
favor of the Agent provided for herein, or the exercise by the Agent of its
rights and remedies hereunder, except for (i) the filings described in Section
3.2, (ii) in the case of Accounts owing from any federal governmental agency or
authority, the filing by the Agent of a notice of assignment in accordance with
the federal Assignment of Claims Act of 1940, as amended, and (iii) in the case
of Pledged Interests, such filings and approvals as may be required in
connection with a disposition of any such Pledged Interests by laws affecting
the offering and sale of securities generally.

3.5              No Restrictions. There are no statutory or regulatory
restrictions, prohibitions or limitations on any Pledgor’s ability to grant to
the Agent a Lien upon and security interest in the Collateral pursuant to this
Agreement or (except for the provisions of the federal Anti-Assignment Act and
Anti-Claims Act, as amended) on the exercise by the Agent of its rights and
remedies hereunder (including any foreclosure upon or collection of the
Collateral), and there are no contractual restrictions on any Pledgor’s ability
so to grant such Lien and security interest other than restrictions set forth in
the Senior Credit Agreement which have been waived by the Senior Lender.

3.6              Accounts. Each Account is, or at the time it arises will be, a
bona fide, valid and legally enforceable indebtedness of the account debtor
according to its terms, arising out of or in connection with the sale, lease or
performance of Goods or services by the Pledgors or any of them and not
evidenced by any Tangible Chattel Paper or other Instrument unless pledged to
the Agent to be held as Collateral hereunder. To the knowledge of each Pledgor,
there are no facts, events or occurrences that would in any way impair the
validity or enforcement of any Accounts.

 

3.7              Pledged Interests. As of the date hereof, the Pledged Interests
required to be pledged hereunder by each Pledgor consist of the number and type
of shares of capital stock (in the case of issuers that are corporations) or the
percentage and type of other equity interests (in the case of issuers other than
corporations) as described beneath such Pledgor’s name in Annex C. All of the
Pledged Interests have been duly and validly issued and are fully paid and
nonassessable (or, in the case of partnership, limited liability company or
similar Pledged Interests, not subject to any capital call or other additional
capital requirement) and not subject to any preemptive rights (or, if so
subject, such rights have been waived), warrants, options or similar rights or
restrictions in favor of third parties or any contractual or other restrictions
upon transfer. As to each issuer thereof, the Pledged Interests pledged
hereunder constitute 100% of the outstanding capital stock of or other equity
interests in such issuer unless such issuer is a CFC and the pledge of less than
100% of such interests is permitted hereunder. Each Pledgor has the right and
requisite authority to pledge the Investment Related Property pledged by such
Pledgor as provided herein; (i) all actions necessary to perfect and establish
the first priority of, or otherwise protect, Agent’s Liens in the Investment
Related Property, and the proceeds thereof, have been duly taken, upon (A) the
execution and delivery of this Agreement; (B) the taking of possession by Agent
(or its designee) of any certificates representing the Pledged Interests,
together with undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank by the applicable Pledgor; (C) the filing of financing
statements in the applicable jurisdiction for such Pledgor with respect to the
Pledged Interests of such Pledgor that are not represented by certificates; and
(D) with respect to any Securities Accounts, the delivery of a control agreement
with respect thereto; and (ii) each Pledgor has delivered to and deposited with
Senior Lender all certificates representing the Pledged Interests owned by such
Pledgor to the extent such Pledged Interests are represented by certificates,
and undated powers (or other documents of transfer acceptable to Senior Lender)
endorsed in blank with respect to such certificates. None of the Pledged
Interests owned or held by such Pledgor has been issued or transferred in
violation of any securities registration, securities disclosure, or similar laws
of any jurisdiction to which such issuance or transfer may be subject. As to all
limited liability company or partnership interests, issued under any operating
agreement or limited partnership agreement, each Pledgor hereby represents and
warrants that the Pledged Interests issued pursuant to such agreement (A) are
not dealt in or traded on securities exchanges or in securities markets, (B) do
not constitute investment company securities, and (C) are not held by such
Pledgor in a Securities Account. In addition, none of the limited liability
company or partnership agreements, or any other agreements governing any of the
Pledged Interests comprised of limited liability company or partnership
interests, provide that such Pledged Interests are securities governed by
Section 8 of the Uniform Commercial Code as in effect in any relevant
jurisdiction.

3.8              Intellectual Property. Annexes D, E and F correctly set forth
all registered Copyrights, Patents and registered Trademarks owned by any
Pledgor as of the date hereof (and as amended from time to time pursuant to
Section 4.8) and used or proposed to be used in its business. Each such Pledgor
owns or possesses the valid right to use all Copyrights, Patents and Trademarks;
all registrations therefor have been validly issued under applicable law and are
in full force and effect; no claim has been made in writing to the Pledgor or
publicly to the registering Governmental Authority or, to the knowledge of such
Pledgor, orally, that any of the Copyrights, Patents or Trademarks is invalid or
unenforceable or violates or infringes the rights of any other Person, and to
such Pledgor’s knowledge, there is no such violation or infringement in
existence; and to the knowledge of such Pledgor, no other Person is presently
infringing upon the rights of such Pledgor with regard to any of the Copyrights,
Patents or Trademarks.

3.9              Deposit Accounts. Annex G lists, as of the date hereof (and as
amended from time to time pursuant to Section 4.10), all Deposit Accounts
maintained by any Pledgor, and lists in each case the name in which the account
is held, the name of the depository institution, the account number, a
description of the type or purpose of the account, and the names and titles of
persons authorized to draw thereon or have access thereto.

3.10          Securities and Commodity Accounts. Annex H lists, as of the date
hereof (and as amended from time to time pursuant to Section 4.11), all
Securities Accounts and Commodity Accounts maintained by any Pledgor with any
Securities Intermediary or Commodity Intermediary, and lists in each case the
name in which the account is held, the name of the Securities Intermediary or
Commodity Intermediary, the account number, and a description of the type or
purpose of the account.

3.11          Documents of Title. No bill of lading, warehouse receipt or other
Document or instrument of title is outstanding with respect to any Collateral
other than Mobile Goods and other than Inventory in transit in the ordinary
course of business to a location set forth on Annex B or to a customer of a
Pledgor.

3.12          Commercial Tort Claims. Annex I lists, as of the date hereof and
to the knowledge of each Pledgor, all Commercial Tort Claims existing in favor
of any Pledgor.

ARTICLE IV

COVENANTS

4.1              Use and Disposition of Collateral. So long as no Event of
Default shall have occurred and be continuing, each Pledgor may, in any lawful
manner not inconsistent with the provisions of this Agreement and the other Loan
Documents, use, control and manage the Collateral in the operation of its
businesses, and receive and use the income, revenue and profits arising
therefrom and the Proceeds thereof, in the same manner and with the same effect
as if this Agreement had not been made.

4.2              Change of Name, Locations, etc. No Pledgor will (i) change its
name, identity or corporate structure, (ii) change its chief executive office
from the location thereof listed on Annex B, (iii) change the jurisdiction of
its incorporation or organization from the jurisdiction listed on Annex B
(whether by merger or otherwise), (iv) file any document with the Internal
Revenue Service using any name other than its exact legal name listed on Annex
B, or (v) remove any Collateral (other than Mobile Goods and Goods in transit),
or any books, records or other information relating to Collateral, from the
applicable location thereof listed on Annex B (except for a sale or other
disposition permitted by this Agreement or the Note Purchase Agreement), or keep
or maintain any Collateral at a location not listed on Annex B, unless in each
case such Pledgor has (1) given twenty (20) days’ prior written notice to the
Agent of its intention to do so, together with information regarding any such
new location and such other information in connection with such proposed action
as the Agent may reasonably request, and (2) delivered to the Agent ten (10)
days prior to any such change or removal such documents, instruments and
financing statements as reasonably may be required by the Agent, all in form and
substance satisfactory to the Agent, paid all necessary filing and recording
fees and taxes, and taken all other actions reasonably requested by the Agent
(including, at the request of the Agent, delivery of opinions of counsel
reasonably satisfactory to the Agent to the effect that all such actions have
been taken), in order to perfect and maintain the Lien upon and security
interest in the Collateral provided for herein in accordance with the provisions
of Section 3.2.

4.3              Records; Inspection.

(a)                Each Pledgor will keep and maintain at its own cost and
expense satisfactory and complete records of the Accounts and all other
Collateral and will furnish to the Agent from time to time such statements,
schedules and reports with regard to the Collateral as the Agent may reasonably
request.

(b)               Each Pledgor shall, from time to time at such times as may be
reasonably requested and upon reasonable notice, (i) make available to the Agent
for inspection and review at such Pledgor’s offices copies of all invoices and
other documents and information relating to the Collateral (including, without
limitation, itemized schedules of all collections of Accounts, showing the name
of each account debtor, the amount of each payment and such other information as
the Agent shall reasonably request), and (ii) permit the Agent or its
representatives to periodically (and if no default or Event of Default has
occurred and is continuing, not more than once every fiscal quarter) visit its
offices or the premises upon which any Collateral may be located, inspect its
books and records and make copies and memoranda thereof, inspect the Collateral,
discuss its finances and affairs with its officers, employees and independent
accountants and take any other actions necessary for the protection of the
interests of the Secured Parties in the Collateral. At the request of the Agent,
after the occurrence of and during the continuance of any Event of Default, each
Pledgor will legend, in form and manner satisfactory to the Agent, the books,
records and materials evidencing or relating to the Collateral with an
appropriate reference to the fact that the Collateral has been assigned to the
Agent and that the Agent has a security interest therein. The Agent shall have
the right to make test verifications of Accounts in any reasonable manner and
through any reasonable medium, and each Pledgor agrees to furnish all such
reasonable assistance and information as the Agent may require in connection
therewith.

4.4              Accounts. Unless notified otherwise by the Agent in accordance
with the terms hereof, each Pledgor shall endeavor to collect its Accounts and
all amounts owing to it thereunder in accordance with sound business practices.
Each Pledgor shall promptly notify the Agent in writing of any Accounts that
constitute a claim against a federal governmental agency or authority, and, upon
request of the Agent, such Pledgor shall take such steps as may be reasonably
necessary to comply with the federal Assignment of Claims Act of 1940, as
amended.

4.5              Delivery of Certain Collateral; Further Actions. Subject to the
limitations set forth in the Intercreditor Agreement, all certificates or
Instruments representing or evidencing any Accounts, Investment Property or
other Collateral that is not being used by a Pledgor in the ordinary course of
such Pledgor’s business shall be delivered promptly to the Agent pursuant hereto
to be held as Collateral hereunder, shall be in form suitable for transfer by
delivery and shall be delivered together with undated stock powers duly executed
in blank, appropriate endorsements or other necessary instruments of
registration, transfer or assignment, duly executed and in form and substance
satisfactory to the Agent, and in each case together with such other instruments
or documents as the Agent may reasonably request. Subject to the limitations set
forth in the Intercreditor Agreement, each Pledgor will, at its own cost and
expense, cooperate with the Agent in obtaining a control agreement, in form and
substance reasonably satisfactory to the Agent, and in taking such other actions
as may be requested by the Agent from time to time with respect to any
Investment Property or other Collateral in which a security interest may be
perfected by (or can be perfected only by) control under the Uniform Commercial
Code.

4.6              Equipment. Each Pledgor will, in accordance with sound business
practices, maintain all Equipment used by it in its business (other than
obsolete or unneeded Equipment) in good repair, working order and condition
(normal wear and tear excepted) and make all necessary repairs and replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved. No Pledgor shall knowingly permit any Equipment to
become a Fixture to any real property (other than real property the fee interest
in which is subject to a Mortgage in favor of the Agent) unless such conversion
is required by the terms of a lease covering the real property where the
Equipment may be found.

4.7              Inventory. Each Pledgor will, in accordance with sound business
practices, maintain all Inventory held by it or on its behalf in good saleable
or useable condition. Unless notified otherwise by the Agent in accordance with
the terms hereof, each Pledgor may, in any lawful manner not inconsistent with
the provisions of this Agreement and the other Loan Documents, process, use and,
in the ordinary course of business but not otherwise, sell its Inventory.

4.8              Intellectual Property.

(a)                Each applicable Pledgor will, at its own expense, execute and
deliver to the Agent on the Closing Date fully completed assignments in the
forms of Exhibits A and B, as applicable, for recordation in the U.S. Copyright
Office or the U.S. Patent and Trademark Office with regard to any registered
Copyright Collateral, Patent Collateral or Trademark Collateral, as the case may
be, described in Annex D, E or F hereto. In the event that after the date hereof
any Pledgor shall acquire any registered Copyright, Patent or Trademark, or
effect any registration of any Copyright, Patent or Trademark or file any
application for registration thereof, whether within the United States or any
other country or jurisdiction, such Pledgor shall promptly furnish written
notice thereof to the Agent together with information sufficient to permit the
Agent, upon its receipt of such notice, to (and each Pledgor hereby authorizes
the Agent to) modify this Agreement, as appropriate, by amending Annexes D, E
and F hereto or to add additional exhibits hereto to include any registered
Copyright, Patent or Trademark that becomes part of the Collateral under this
Agreement, and such Pledgor shall additionally, at its own expense, execute and
deliver to the Agent, as promptly as possible (but in any event within 10 days)
after the date of such acquisition, registration or application, as applicable,
with regard to United States Patents, Trademarks and Copyrights, fully completed
assignments in the forms of Exhibits A and B, as applicable, for recordation in
the U.S. Copyright Office or the U.S. Patent and Trademark Office as more fully
described hereinabove, together in all instances with any other agreements,
instruments and documents that the Agent may reasonably request from time to
time to further effect and confirm the assignment and security interest created
by this Agreement in such registered Copyrights, Patents and Trademarks, and
each Pledgor hereby appoints the Agent its attorney-in-fact to execute, deliver
and record any and all such agreements, instruments and documents for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed and such power, being coupled with an interest, shall be irrevocable
for so long as this Agreement shall be in effect with respect to such Pledgor

(b)               Each Pledgor will, for each Trademark used in the conduct of
its business, use commercially reasonable efforts (and will not grant any
permission or consent to any of its licensees or sublicensees to commit any act
or to omit any act that would have a contrary effect) to (i) maintain such
Trademark in full force and effect, free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
federal registration to the extent required by applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third-party rights; provided, however, that Pledgor may abandon any Trademark or
discontinue pursuit of registration of any Trademark, if in its sound business
judgment, use of the Trademark is no longer advantageous to its business
operations or, in the case of registration, if Pledgor determines in the
exercise of sound business judgment that pursuit of such registration is no
longer commercially or legally reasonable.

(c)                Each Pledgor will refrain from committing any act, or
omitting any act (and will not grant any permission or consent to any of its
licensees or sublicensees to commit any act or to omit any act) that may cause
any Patent used in the conduct of such Pledgor’s business to become invalidated
or dedicated to the public, and shall continue to mark any products covered by a
Patent with the relevant patent number as required by applicable patent laws.

(d)               Each Pledgor (either itself or through its licensees or
sublicensees) will (and in license agreements and sublicense agreements will
require its licensees and sublicensees to), for each work covered by a
Copyright, continue to publish, reproduce, display, adopt and distribute the
work with appropriate copyright notice as required under applicable copyright
laws.

(e)                Each Pledgor shall notify the Agent immediately if it knows
or has reason to know that any Patent, Trademark or Copyright used in the
conduct of its business may become abandoned or dedicated to the public, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the U.S. Patent and
Trademark Office, U.S. Copyright Office or any court) regarding such Pledgor’s
ownership of any Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

(f)                Each Pledgor will take all necessary steps that are
consistent with the practice in any proceeding before the U.S. Patent and
Trademark Office, U.S. Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each application which such Pledgor
elects to file and in the exercise of its sound business judgment to maintain
relating to any Patents, Trademarks or Copyrights (and to obtain the relevant
grant or registration) and to maintain each such registration of any Patents,
Trademarks and Copyrights used in the conduct of such Pledgor’s business,
including the filing of applications for renewal, affidavits of use, affidavits
of incontestability and maintenance fees, and, if consistent with sound business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties; provided, however, that Pledgor may abandon any Patent,
Trademark, or Copyright, or discontinue pursuit of any application, grant, or
registration of any Patent, Trademark, or Copyright, if in its business
judgment, use of the Patent, Trademark, or Copyright is no longer advantageous
to its business operations or, in the case of any application or registration,
if Pledgor determines in its business judgment that pursuit of such application
or registration is no longer commercially or legally reasonable.

(g)               In the event that a Pledgor determines that any Collateral
consisting of a Patent, Trademark or Copyright used in the conduct of any
Pledgor’s business is being infringed, misappropriated or diluted by a third
party, such Pledgor shall notify the Agent promptly after it learns thereof and,
if consistent with sound business judgment, promptly issue a cease and desist
demand on the infringing user and promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Collateral; provided,
however, that Pledgor may discontinue or settle any such actions if Pledgor
determines in its business judgment that pursuit of such actions is no longer
commercially or legally reasonable.

(h)               Subject to the limitations set forth in the Intercreditor
Agreement, each Pledgor shall use commercially reasonable efforts to obtain all
requisite consents or approvals from the licensor of each License included
within the Copyright Collateral, Patent Collateral or Trademark Collateral to
effect the assignment as collateral of all of such Pledgor’s right, title and
interest thereunder to the Agent or its designee.

4.9              Mobile Goods. Subject to the limitations set forth in the
Intercreditor Agreement, upon the request of the Agent at any time, whether or
not an Event of Default shall have occurred and be continuing, each Pledgor will
deliver to the Agent originals of the certificates of title or ownership for all
Mobile Goods owned by it, and in the case of motor vehicles with the Agent
listed as lienholder and in all other cases with appropriate instruments or
certificates of transfer and delivery, duly completed and executed, and will
take such other action as the Agent reasonably may deem necessary to perfect the
security interest created by this Agreement in all such Mobile Goods.

4.10          Deposit Accounts.

(a)                Each Pledgor agrees that, unless the Agent consents otherwise
in writing, (i) until the payment in full of the Senior Debt it will not open or
maintain any Deposit Account other than a Deposit Account with Senior Lender
(excluding Deposit Accounts which are used exclusively for payroll purposes),
and following the payment in full of the Senior Debt it will not open or
maintain any Deposit Account (other than a Deposit Account used exclusively for
payroll purposes) except with a bank or financial institution that has executed
and delivered to the Agent a control agreement with respect to such Deposit
Account in form and substance reasonably satisfactory to the Agent, and (ii) in
the event any Pledgor opens any Deposit Account not already listed on Annex G,
such Pledgor shall (in addition to complying with the other requirements of this
Section) promptly furnish written notice thereof to the Agent together with
information sufficient to permit the Agent, upon its receipt of such notice, to
(and each Pledgor hereby authorizes the Agent to) modify this Agreement, as
appropriate, by amending Annex G to include such information.

(b)               Subject to the limitations set forth in the Intercreditor
Agreement, if any Deposit Account maintained by a Pledgor, or control agreement
executed by a Pledgor, the Agent and a depository bank or financial institution,
is closed or terminated for any reason without the express written consent of
the Agent and the funds on deposit therein are not concurrently transferred to
another Deposit Account with the Senior Lender while the Senior Debt is
outstanding or another Deposit Account as to which a control agreement with the
Agent is then in effect following the payment in full of the Senior Debt or used
to acquire other Collateral or to pay any Indebtedness or to acquire any assets
permitted to be paid or acquired under the Note Purchase Agreement, such Pledgor
shall instruct (and does hereby instruct) such depository bank or financial
institution to distribute the cash, certificates of deposit, or other assets in
or proceeds of such Deposit Account directly to the Agent to hold for security
purposes under this Agreement. The Agent may provide a copy of this Agreement to
the depository bank or financial institution as evidence of such instruction. So
long as no Event of Default shall have occurred and then be continuing, the
Agent shall promptly deposit any such cash or other assets into a Deposit
Account designated by such Pledgor that is subject to a control agreement.

4.11          Securities and Commodity Accounts. Each Pledgor agrees that,
unless the Agent consents otherwise in writing, (i) it will not open or maintain
any Securities Account or Commodity Account (other than with Senior Lender prior
to such time as the Senior Debt is paid in full) unless the Agent is the
entitlement holder or Commodity Intermediary or unless the Securities
Intermediary or Commodity Intermediary (as applicable) has executed and
delivered to the Agent a control agreement with respect to such Securities
Account or Commodity Account in form and substance reasonably satisfactory to
the Agent, and (ii) in the event any Pledgor opens any Securities Account or
Commodity Account not already listed on Annex H, such Pledgor shall (in addition
to complying with the other requirements of this Section) promptly furnish
written notice thereof to the Agent together with information sufficient to
permit the Agent, upon its receipt of such notice, to (and each Pledgor hereby
authorizes the Agent to) modify this Agreement, as appropriate, by amending
Annex H to include such information.

4.12          Collateral in Possession of Third Party. Without limiting the
generality of any other provision of this Agreement, each Pledgor agrees that it
shall not permit any Collateral to be in the possession of any bailee,
warehouseman, agent, processor or other third party at any time unless such
bailee or other Person shall have been notified of the security interest created
by this Agreement (or, if required under applicable law in order to perfect the
Agent’s security interest in such Collateral and requested in writing by the
Agent, such bailee or other Person shall have acknowledged to the Agent in
writing that it is holding such Collateral for the benefit of the Agent and
subject to such security interest and to the instructions of the Agent) and at
the written request of Agent, such Pledgor shall have exercised its commercially
reasonable efforts to obtain from such bailee or other Person, at such Pledgor’s
sole cost and expense, the written acknowledgement described above (if not
already required by applicable law to perfect the Agent’s security interest) and
agreement to waive and release any Lien (whether arising by operation of law or
otherwise) it may have with respect to such Collateral, such agreement to be in
form and substance reasonably satisfactory to the Agent.

4.13          Commercial Tort Claims. Each Pledgor agrees that it will, promptly
upon becoming aware of any Commercial Tort Claim in its favor, furnish to the
Agent a description thereof meeting the requirements of Section 9-108(e) of the
Uniform Commercial Code, execute and deliver such documents, financing
statements and other instruments, and take such other action, as the Agent may
reasonably request in order to include such Commercial Tort Claim as Collateral
hereunder and to perfect the security interest of the Agent therein.

4.14          Chattel Paper.

(a)                Promptly (and in any event within 2 Business Days) after
request by Agent, Borrower shall take all steps reasonably necessary to grant
Agent control of all electronic Chattel Paper of Borrower in accordance with the
Uniform Commercial Code and all “transferable records” as that term is defined
in Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, to the extent that the individual or aggregate
value or face amount of such electronic Chattel Paper equals or exceeds $50,000;
and

(b)               If Borrower retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby), promptly upon the request of Agent, such Chattel Paper and
instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the Security Interest of
[Insert Agent’s Legal Name], as Agent”;

4.15          Protection of Security Interest. Each Pledgor agrees that it will,
at its own cost and expense, take any and all necessary and commercially
reasonable actions to warrant and defend the right, title and interest of the
Secured Parties in and to the Collateral of material value against the claims
and demands of all other Persons (other than Persons holding Permitted Liens
that are entitled to priority over the liens of Secured Parties).

ARTICLE V

CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS

5.1              After-Acquired Equity Interests; Ownership.

(a)                If any Pledgor shall, at any time and from time to time after
the date hereof, acquire any additional capital stock or other ownership
interests in any Person of the types described in the definition of the term
“Pledged Interests,” the same shall be automatically deemed to be Pledged
Interests hereunder, and to be pledged to the Agent pursuant to Section 2.1 and
such Pledgor will forthwith pledge the same with the Agent and deliver to the
Agent any certificates therefor, together with undated stock powers or other
necessary instruments of transfer or assignment, duly executed in blank and in
form and substance reasonably satisfactory to the Agent, together with such
other certificates and instruments as the Agent may reasonably request
(including Uniform Commercial Code financing statements or appropriate
amendments thereto), and will promptly thereafter deliver to the Agent a fully
completed and duly executed amendment to this Agreement in the form of Exhibit D
(each, a “Pledge Amendment”) in respect thereof. Each Pledgor hereby authorizes
the Agent to attach each such Pledge Amendment to this Agreement, and agrees
that all such Collateral listed on any Pledge Amendment authorized hereunder
shall for all purposes be deemed Collateral hereunder and shall be subject to
the provisions hereof; provided that the failure of any Pledgor to execute and
deliver any Pledge Amendment with respect to any such additional Collateral as
required hereinabove shall not impair the security interest of the Agent in such
Collateral or otherwise adversely affect the rights and remedies of the Agent
hereunder with respect thereto.

(b)               Except to the extent otherwise expressly permitted by or
pursuant to the Note Purchase Agreement or the definition of “Pledged Interest”
contained herein, the Pledgors will cause the Pledged Interests in each issuer
pledged hereunder to constitute at all times 100% of the capital stock or other
Pledged Interests in such issuer, such that the issuer shall be a direct or
indirect wholly owned subsidiary and unless the Agent shall have given its prior
written consent or except as may be expressly permitted by the Note Purchase
Agreement, no Pledgor will cause or permit any such issuer to issue or sell any
new capital stock, any warrants, options or rights to acquire the same, or other
Pledged Interests of any nature to any Person other than such Pledgor, or cause,
permit or consent to the admission of any other Person as a stockholder, partner
or member of any such issuer.

5.2              Voting Rights. So long as no Event of Default shall have
occurred and be continuing, each Pledgor shall be entitled to exercise all
voting and other consensual rights pertaining to its Pledged Interests (subject
to its obligations under Section 5.1(a)), and for that purpose the Agent will
execute and deliver or cause to be executed and delivered to each applicable
Pledgor all such proxies and other instruments as such Pledgor may reasonably
request in writing to enable such Pledgor to exercise such voting and other
consensual rights; provided, however, that no Pledgor will cast any vote, give
any consent, waiver or ratification, or take or fail to take any action, in any
manner that would, or could reasonably be expected to, violate or be
inconsistent with any of the terms of this Agreement, the Note Purchase
Agreement or any other Loan Document or have the effect of adversely impairing
the position or interests of the Secured Parties under the Loan Documents.

5.3              Dividends and Other Distributions. Subject to the limitations
set forth in the Intercreditor Agreement, so long as no Event of Default shall
have occurred and be continuing (or would occur as a result thereof), and except
as provided otherwise herein or in the Note Purchase Agreement, all interest,
income, dividends, distributions and other amounts payable in cash in respect of
the Pledged Interests may be paid to and retained by the Pledgors; provided,
however, that, subject to the limitations set forth in the Intercreditor
Agreement, all such interest, income, dividends, distributions and other amounts
shall, at all times after the occurrence and during the continuance of an Event
of Default, be paid to the Agent and retained by it as part of the Collateral
(except to the extent applied upon receipt to the repayment of the Secured
Obligations).

5.4              Amendments and Modifications of Pledged Interests. Each Pledgor
shall not make or consent to any amendment or other modification or waiver with
respect to any Pledged Interests, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interest, if the same is prohibited
pursuant to the Loan Documents.

5.5              LLC And LP Interests. As to Pledged Interests comprised of
limited liability company or partnership interests, each Pledgor hereby
covenants that such Pledged Interests issued pursuant to any applicable
operating agreement or limited partnership agreement (A) are not and shall not
be dealt in or traded on securities exchanges or in securities markets, (B) do
not and will not constitute investment company securities, and (C) are not and
will not be held by such Pledgor in a securities account. In addition, no
agreement governing Pledged Interests comprised of limited liability company or
partnership interests provide or shall provide that such Pledged Interests are
securities governed by Section 8 of the Uniform Commercial Code as in effect in
any relevant jurisdiction.

ARTICLE VI

REMEDIES

6.1              Remedies. Subject to the limitations set forth in the
Intercreditor Agreement, if an Event of Default shall have occurred and be
continuing, the Agent shall be entitled to exercise in respect of the Collateral
all of its rights, powers and remedies provided for herein or otherwise
available to it under any other Loan Document, by law, in equity or otherwise,
including all rights and remedies of a secured party under the Uniform
Commercial Code, and shall be entitled in particular, but without limitation of
the foregoing, to exercise the following rights, which each Pledgor agrees to be
commercially reasonable:

(a)                To notify any or all account debtors or obligors under any
Accounts, Contracts or other Collateral of the security interest in favor of the
Agent created hereby and to direct all such Persons to make payments of all
amounts due thereon or thereunder directly to the Agent or to an account
designated by the Agent; and in such instance and from and after such notice,
all amounts and Proceeds (including wire transfers, checks and other
Instruments) received by any Pledgor in respect of any Accounts, Contracts or
other Collateral shall be received in trust for the benefit of the Agent
hereunder, shall be segregated from the other funds of such Pledgor and shall be
forthwith deposited into such account or paid over or delivered to the Agent in
the same form as so received (with any necessary endorsements or assignments),
to be held as Collateral and applied to the Secured Obligations as provided
herein; and by this provision, each Pledgor irrevocably authorizes and directs
each Person who is or shall be a party to or liable for the performance of any
Contract, upon receipt of notice from the Agent to the effect that an Event of
Default has occurred and is continuing, to attorn to or otherwise recognize the
Agent as owner under such Contract and to pay, observe and otherwise perform the
obligations under such Contract to or for the Agent or the Agent’s designee as
though the Agent or such designee were such Pledgor named therein, and to do so
until otherwise notified by the Agent;

(b)               To take possession of, receive, endorse, assign and deliver,
in its own name or in the name of any Pledgor, all checks, notes, drafts and
other Instruments relating to any Collateral, including receiving, opening and
properly disposing of all mail addressed to any Pledgor concerning Accounts and
other Collateral; to verify with account debtors or other contract parties the
validity, amount or any other matter relating to any Accounts or other
Collateral, in its own name or in the name of any Pledgor; to accelerate any
indebtedness or other obligation constituting Collateral that may be accelerated
in accordance with its terms; to take or bring all actions and suits deemed
necessary or appropriate to effect collections and to enforce payment of any
Accounts or other Collateral; to settle, compromise or release in whole or in
part any amounts owing on Accounts or other Collateral; and to extend the time
of payment of any and all Accounts or other amounts owing under any Collateral
and to make allowances and adjustments with respect thereto, all in the same
manner and to the same extent as any Pledgor might have done;

(c)                To notify any or all depository institutions with which any
Deposit Accounts are maintained and which Deposit Accounts are subject to
Control in favor of the Agent to remit and transfer all monies, securities and
other property on deposit in such Deposit Accounts or deposited or received for
deposit thereafter to the Agent, for deposit in a Collateral Account or such
other accounts as may be designated by the Agent, for application to the Secured
Obligations as provided herein;

(d)               To transfer to or register in its name or the name of any of
its agents or nominees all or any part of the Collateral, without notice to any
Pledgor and with or without disclosing that such Collateral is subject to the
security interest created hereunder;

(e)                To require any Pledgor to, and each Pledgor hereby agrees
that it will at its expense and upon request of the Agent forthwith, assemble
all or any part of the Collateral as directed by the Agent and make it available
to the Agent at a place designated by the Agent;

(f)                To enter and remain upon the premises of any Pledgor and take
possession of all or any part of the Collateral, with or without judicial
process; to use the materials, services, books and records of any Pledgor for
the purpose of liquidating or collecting the Collateral, whether by foreclosure,
auction or otherwise; and to remove the same to the premises of the Agent or any
designated agent for such time as the Agent may desire, in order to effectively
collect or liquidate the Collateral;

(g)               To exercise (i) all voting, consensual and other rights and
powers pertaining to the Pledged Interests (whether or not transferred into the
name of the Agent), at any meeting of shareholders, partners, members or
otherwise, and (ii) any and all rights of conversion, exchange, subscription and
any other rights, privileges or options pertaining to the Pledged Interests as
if it were the absolute owner thereof (including, without limitation, the right
to exchange at its discretion any and all of the Pledged Interests upon the
merger, consolidation, reorganization, reclassification, combination of shares
or interests, similar rearrangement or other similar fundamental change in the
structure of the applicable issuer, or upon the exercise by any Pledgor or the
Agent of any right, privilege or option pertaining to such Pledged Interests),
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Interests with any depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Agent may determine, and
give all consents, waivers and ratifications in respect of the Pledged
Interests, all without liability except to account for any property actually
received by it, but the Agent shall have no duty to exercise any such right,
privilege or option or give any such consent, waiver or ratification and shall
not be responsible for any failure to do so or delay in so doing; and for the
foregoing purposes each Pledgor will promptly execute and deliver or cause to be
executed and delivered to the Agent, upon request, all such proxies and other
instruments as the Agent may reasonably request to enable the Agent to exercise
such rights and powers; AND IN FURTHERANCE OF THE FOREGOING AND WITHOUT
LIMITATION THEREOF, EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
AGENT AS THE TRUE AND LAWFUL PROXY AND ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH
FULL POWER OF SUBSTITUTION IN THE PREMISES, TO EXERCISE ALL SUCH VOTING,
CONSENSUAL AND OTHER RIGHTS AND POWERS TO WHICH ANY HOLDER OF ANY PLEDGED
INTERESTS WOULD BE ENTITLED BY VIRTUE OF HOLDING THE SAME, WHICH PROXY AND POWER
OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE AND SHALL BE
EFFECTIVE FOR SO LONG AS THIS AGREEMENT SHALL BE IN EFFECT; and

(h)               To sell, resell, assign and deliver, in its sole discretion,
all or any of the Collateral, in one or more parcels, on any securities exchange
on which any Pledged Interests may be listed, at public or private sale, at any
of the Agent’s offices or elsewhere, for cash, upon credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Agent may deem satisfactory. If any of the Collateral is sold by
the Agent upon credit or for future delivery, the Agent shall not be liable for
the failure of the purchaser to purchase or pay for the same and, in the event
of any such failure, the Agent may resell such Collateral. In no event shall any
Pledgor be credited with any part of the Proceeds of sale of any Collateral
until and to the extent cash payment in respect thereof has actually been
received by the Agent. Each purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right of whatsoever kind, including any
equity or right of redemption of any Pledgor, and each Pledgor hereby expressly
waives all rights of redemption, stay or appraisal, and all rights to require
the Agent to marshal any assets in favor of such Pledgor or any other party or
against or in payment of any or all of the Secured Obligations, that it has or
may have under any rule of law or statute now existing or hereafter adopted. No
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law, as referred to below), all of which are hereby expressly
waived by each Pledgor, shall be required in connection with any sale or other
disposition of any part of the Collateral. If any notice of a proposed sale or
other disposition of any part of the Collateral shall be required under
applicable law, the Agent shall give the applicable Pledgor at least ten (10)
days’ prior notice of the time and place of any public sale and of the time
after which any private sale or other disposition is to be made, which notice
each Pledgor agrees is commercially reasonable. The Agent shall not be obligated
to make any sale of Collateral if it shall determine not to do so, regardless of
the fact that notice of sale may have been given. The Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. Upon each public sale and, to the extent
permitted by applicable law, upon each private sale, the Agent may purchase all
or any of the Collateral being sold, free from any equity, right of redemption
or other claim or demand, and may make payment therefor by endorsement and
application (without recourse) of the Secured Obligations in lieu of cash as a
credit on account of the purchase price for such Collateral.

6.2              Application of Proceeds.

(a)                Subject to the limitations set forth in the Intercreditor
Agreement, all Proceeds collected by the Agent upon any sale, other disposition
of or realization upon any of the Collateral, together with all other moneys
received by the Agent hereunder, shall be applied in accordance with the
provisions of the Note Purchase Agreement. Unless it has actual knowledge
(including by way of written notice from any such Secured Party and through
review of applicable UCC records to the extent required by the UCC in connection
with disposition of such Collateral) to the contrary, the Agent, in acting
hereunder, shall be entitled to assume that no Secured Obligations in respect
thereof are in existence between any Secured Party and the Borrower.

(b)               In the event that the proceeds of any such sale, disposition
or realization are insufficient to pay all amounts to which the Secured Parties
are legally entitled, the Pledgors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Loan Document for interest on overdue principal or such other rate as
shall be fixed by applicable law, together with the costs of collection and all
other fees, costs and expenses payable hereunder.

(c)                Upon any sale of any Collateral hereunder by the Agent
(whether by virtue of the power of sale herein granted, pursuant to judicial
proceeding, or otherwise), the receipt of the Agent or the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the Agent
or such officer or be answerable in any way for the misapplication thereof.

6.3              Collateral Accounts. Upon the occurrence and during the
continuance of an Event of Default, the Agent shall have the right to cause to
be established and maintained, at a bank or banks as it may select from time to
time in its discretion, one or more accounts (collectively, “Collateral
Accounts”) for the collection of cash Proceeds of the Collateral. Such Proceeds,
when deposited, shall continue to constitute Collateral for the Secured
Obligations and shall not constitute payment thereof until applied as herein
provided. The Agent shall have sole dominion and control over all funds
deposited in any Collateral Account, and such funds may be withdrawn therefrom
only by the Agent, provided, however, that the Agent shall treat such funds as
Collateral so long as they remain in the Collateral Account and shall use them
only for purposes authorized for the use of Proceeds under the Loan Documents
and the UCC. Upon the occurrence and during the continuance of an Event of
Default, the Agent shall have the right to (and, if directed by the Requisite
Purchasers pursuant to the Note Purchase Agreement, shall) apply amounts held in
the Collateral Accounts in payment of the Secured Obligations in the manner
provided for in Section 6.2.

6.4              Grant of License. Subject to the limitations set forth in the
Intercreditor Agreement, each Pledgor hereby grants to the Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Pledgor) to use, license or sublicense any Patent
Collateral, Trademark Collateral or Copyright Collateral now owned or licensed
or hereafter acquired or licensed by such Pledgor, wherever the same may be
located throughout the world, for such term or terms, on such conditions and in
such manner as the Agent shall determine, whether general, special or otherwise,
and whether on an exclusive or nonexclusive basis, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, but in the case of any Patent Collateral,
Trademark Collateral, or Copyright Collateral held or used by a Pledgor under a
license or sublicense from a third party, in a manner consistent with and as
permitted by the terms, conditions, and restrictions of the applicable license
or sublicense. The use of such license or sublicense by the Agent may be
exercised only upon the occurrence and during the continuation of an Event of
Default, and subject to the limitations set forth in the Intercreditor
Agreement; provided that any license, sublicense or other transaction entered
into by the Agent in accordance herewith shall be binding upon each applicable
Pledgor notwithstanding any subsequent cure of an Event of Default.

6.5              Private Sales.

(a)                Each Pledgor recognizes that the Agent may be compelled, at
any time after the occurrence and during the continuance of an Event of Default,
to conduct any sale of all or any part of the Pledged Interests without
registering or qualifying such Pledged Interests under the Securities Act of
1933, as amended (the “Securities Act”), and/or any applicable state securities
laws in effect at such time. Each Pledgor acknowledges that any such private
sales may be made in such manner and under such circumstances as the Agent may
deem necessary or advisable in its sole and absolute discretion, including at
prices and on terms that might be less favorable than those obtainable through a
public sale without such restrictions (including, without limitation, a public
offering made pursuant to a registration statement under the Securities Act),
and, notwithstanding such circumstances, agrees that any such sale shall not be
deemed not to have been made in a commercially reasonable manner solely because
it was conducted as a private sale, and agrees that the Agent shall have no
obligation to conduct any public sales and no obligation to delay the sale of
any Pledged Interests for the period of time necessary to permit its
registration for public sale under the Securities Act and applicable state
securities laws, and shall not have any responsibility or liability as a result
of its election so not to conduct any such public sales or delay the sale of any
Pledged Interests, notwithstanding the possibility that a substantially higher
price might be realized if the sale were deferred until after such registration.
Each Pledgor hereby waives any claims against the Agent or any other Secured
Party arising by reason of the fact that the price at which any Pledged
Interests may have been sold at any private sale was less than the price that
might have been obtained at a public sale or was less than the aggregate amount
of the Secured Obligations, even if the Agent accepts the first offer received
and does not offer such Pledged Interests to more than one offeree.

6.6              The Pledgors Remain Liable. Notwithstanding anything herein to
the contrary, (i) each Pledgor shall remain liable under all Contracts to which
it is a party included within the Collateral (including, without limitation, all
Ownership Agreements) to perform all of its obligations thereunder to the same
extent as if this Agreement had not been executed, (ii) the exercise by the
Agent of any of its rights or remedies hereunder shall not release any Pledgor
from any of its obligations under any of such Contracts, and (iii) except as
specifically provided for hereinbelow, the Agent shall not have any obligation
or liability by reason of this Agreement under any of such Contracts, nor shall
the Agent be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder. The powers, rights and remedies conferred on the
Agent hereunder are solely to protect its interest and privilege in such
Contracts, as Collateral, and shall not impose any duty upon it to exercise any
such powers, rights or remedies.

 

6.7              Waivers. Each Pledgor, to the greatest extent not prohibited by
applicable law, hereby (i) agrees that it will not invoke, claim or assert the
benefit of any rule of law or statute now or hereafter in effect (including,
without limitation, any right to prior notice or judicial hearing in connection
with the Agent’s possession, custody or disposition of any Collateral or any
appraisal, valuation, stay, extension, moratorium or redemption law), or take or
omit to take any other action, that would or could reasonably be expected to
have the effect of delaying, impeding or preventing the exercise of any rights
and remedies in respect of the Collateral, the absolute sale of any of the
Collateral or the possession thereof by any purchaser at any sale thereof, and
waives the benefit of all such laws and further agrees that it will not hinder,
delay or impede the execution of any power granted hereunder to the Agent, but
that it will permit the execution of every such power as though no such laws
were in effect, (ii) waives all rights that it has or may have under any rule of
law or statute now existing or hereafter adopted to require the Agent to marshal
any Collateral or other assets in favor of such Pledgor or any other party or
against or in payment of any or all of the Secured Obligations, and (iii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to demand, presentment, protest, advertisement or notice of
any kind (except notices expressly provided for herein). In addition, each
Pledgor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Collateral by the Agent.

ARTICLE VII

THE AGENT

7.1              The Agent; Standard of Care. The Agent will hold all items of
the Collateral at any time received under this Agreement in accordance with the
provisions hereof. The obligations of the Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement and the other Loan Documents, are only those expressly set
forth in this Agreement and the other Loan Documents. The Agent shall act
hereunder at the direction, or with the consent, of the Requisite Purchasers on
the terms and conditions set forth in the Note Purchase Agreement. The powers
conferred on the Agent hereunder are solely to protect its interest, on behalf
of the Secured Parties, in the Collateral, and shall not impose any duty upon it
to exercise any such powers. Except for treatment of the Collateral in its
possession in a manner substantially equivalent to that which the Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for moneys actually received by it hereunder, and except for duties
of a secured party in possession of Collateral imposed by the Uniform Commercial
Code, the Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral. Neither the Agent nor any other Secured Party
shall be liable to any Pledgor (i) for any loss or damage sustained by such
Pledgor, or (ii) for any loss, damage, depreciation or other diminution in the
value of any of the Collateral that may occur as a result of or in connection
with or that is in any way related to any exercise by the Agent or any other
Secured Party of any right or remedy under this Agreement, any failure to
demand, collect or realize upon any of the Collateral or any delay in doing so,
or any other act or failure to act on the part of the Agent or any other Secured
Party, except to the extent that the same is caused by its own gross negligence
or willful misconduct.

 

7.2              Further Assurances; Attorney-in-Fact.

(a)                Each Pledgor hereby irrevocably authorizes the Agent at any
time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any financing statements and amendments thereto
that (a) indicate the Collateral (i) as all assets of such Pledgor or words of
similar effect, regardless of whether any particular asset included within the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
any such jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) provide any other information required by Part 5 of
Article 9 of the Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statement or amendment.

(b)               Each Pledgor agrees that it will do such further acts and
things (including, without limitation, making any notice filings with state tax
or revenue authorities required to be made by account creditors in order to
enforce any Accounts in such state) and to execute and deliver to the Agent such
additional conveyances, assignments, agreements and instruments as the Agent may
reasonably require or deem advisable to perfect, establish, confirm and maintain
the security interest and Lien provided for herein, to carry out the purposes of
this Agreement or to further assure and confirm unto the Agent its rights,
powers and remedies hereunder.

(c)                Each Pledgor hereby irrevocably appoints the Agent its lawful
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, the Agent or otherwise, and with full power of
substitution in the premises (which power of attorney, being coupled with an
interest, is irrevocable for so long as this Agreement shall be in effect), from
time to time in the Agent’s discretion after the occurrence and during the
continuance of an Event of Default (except for the actions described in clause
(i) below, which may be taken by the Agent without regard to whether an Event of
Default has occurred) to take any action and to execute any instruments that the
Agent may deem necessary or advisable to accomplish the purpose of this
Agreement, including, without limitation:

(i)                 to sign the name of such Pledgor on any financing statement,
continuation statement, notice or other similar document that, in the Agent’s
opinion, should be made or filed in order to perfect or continue perfected the
security interest granted under this Agreement (including, without limitation,
any title or ownership applications for filing with applicable state agencies to
enable any motor vehicles now or hereafter owned by such Pledgor to be retitled
and the Agent listed as lienholder thereon);

(ii)               to ask, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

(iii)             to receive, endorse and collect any checks, drafts,
Instruments, Chattel Paper and other orders for the payment of money made
payable to such Pledgor representing any interest, income, dividend,
distribution or other amount payable in respect of any of the Collateral and to
give full discharge for the same;

(iv)             to obtain, maintain and adjust any property or casualty
insurance required to be maintained by such Pledgor under the Note Purchase
Agreement and direct the payment of proceeds thereof to the Agent;

(v)               to pay or discharge taxes, Liens or other encumbrances levied
or placed on or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Agent in its sole discretion, any such payments made by the Agent to become
Secured Obligations of the Pledgors to the Agent, due and payable immediately
and without demand;

(vi)             to file any claims or take any action or institute any
proceedings that the Agent may deem necessary or advisable for the collection of
any of the Collateral or otherwise to enforce the rights of the Agent with
respect to any of the Collateral; and

(vii)           to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with any and all of the Collateral as fully and
completely as though the Agent were the absolute owner of the Collateral for all
purposes, and to do from time to time, at the Agent’s option and the Pledgors’
expense, all other acts and things deemed necessary by the Agent to protect,
preserve or realize upon the Collateral and to more completely carry out the
purposes of this Agreement.

(d)               If any Pledgor fails to perform any covenant or agreement
contained in this Agreement after written request to do so by the Agent
(provided that no such request shall be necessary at any time after the
occurrence and during the continuance of an Event of Default), the Agent may
itself perform, or cause the performance of, such covenant or agreement and may
take any other action that it deems necessary and appropriate for the
maintenance and preservation of the Collateral or its security interest therein,
and the reasonable expenses so incurred in connection therewith shall be payable
by the Pledgors under Section 8.1.

ARTICLE VIII

MISCELLANEOUS

8.1              Indemnity and Expenses. The Pledgors agree jointly and
severally:

(a)                To indemnify and hold harmless the Agent, each other Secured
Party and each of their respective directors, officers, employees, agents and
affiliates from and against any and all claims, damages, demands, losses,
obligations, judgments and liabilities (including, without limitation,
reasonable attorneys’ fees and expenses) in any way arising out of or in
connection with this Agreement and the transactions contemplated hereby, except
to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and

(b)               To pay the reasonable fees and expenses of counsel to the
Agent and to reimburse the Agent upon demand for all reasonable costs and
expenses incurred by it, in each case in connection with (i) the engagement of
appraisers, consultants, auditors or similar Persons by the Agent at any time to
render opinions concerning the value of the Collateral, (ii) the creation,
perfection and maintenance of the perfection of the Agent’s Liens upon the
Collateral, including, without limitation, Lien search, filing and recording
fees, (iii) the custody, use or preservation of, or the sale of, collection from
or other realization upon, any of the Collateral, including the reasonable
expenses of re-taking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on the Collateral, (iv) the exercise or
enforcement of any rights or remedies granted hereunder, under any of the other
Loan Documents or otherwise available to it (whether at law, in equity or
otherwise), or (v) the failure by any Pledgor to perform or observe any of the
provisions hereof. The provisions of this Section shall survive the execution
and delivery of this Agreement, the repayment of any of the Secured Obligations
and the termination of this Agreement or any other Loan Document.

8.2              No Waiver. The rights and remedies of the Secured Parties
expressly set forth in this Agreement and the other Loan Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of any Secured Party in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or be construed to be a
waiver of any default or Event of Default. No course of dealing between the
Pledgors and the Secured Parties or their agents or employees shall be effective
to amend, modify or discharge any provision of this Agreement or any other Loan
Document or to constitute a waiver of any default or Event of Default. No notice
to or demand upon any Pledgor in any case shall entitle such Pledgor or any
other Pledgor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Secured Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

8.3              Enforcement. By its acceptance of the benefits of this
Agreement, each Purchaser agrees that this Agreement may be enforced only by the
Agent, acting upon the instructions or with the consent of the Requisite
Purchasers as provided for in the Note Purchase Agreement, and that no Purchaser
shall have any right individually to enforce or seek to enforce this Agreement
or to realize upon any Collateral or other security given to secure the payment
and performance of the Secured Obligations.

8.4              Amendments, Waivers, etc. No amendment, modification, waiver,
discharge or termination of, or consent to any departure by any Pledgor from,
any provision of this Agreement, shall be effective unless in a writing signed
by the Agent and such of the Purchasers as may be required under the provisions
of the Note Purchase Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

8.5              Continuing Security Interest; Term; Successors and Assigns;
Assignment; Termination and Release; Survival. This Agreement shall create a
continuing security interest in the Collateral and shall secure the payment and
performance of all of the Secured Obligations as the same may arise and be
outstanding at any time and from time to time from and after the date hereof,
and shall (i) remain in full force and effect until the occurrence of the
Termination Requirements (as hereinafter defined), (ii) be binding upon and
enforceable against each Pledgor and its successors and assigns (provided,
however, that no Pledgor may sell, assign or transfer any of its rights,
interests, duties or obligations hereunder without the prior written consent of
the Purchasers) and (iii) inure to the benefit of and, subject to the provisions
of Section 8.3, be enforceable by each Secured Party and its successors and
assigns. Upon any sale or other disposition by any Pledgor of any Collateral in
a transaction expressly permitted hereunder or under or pursuant to the Note
Purchase Agreement or any other applicable Loan Document, the Lien and security
interest created by this Agreement in and upon such Collateral shall be
automatically released, and upon the satisfaction of all of the Termination
Requirements, this Agreement and the Liens and security interests created
hereby, including any Liens and security interests with respect to the Deposit
Accounts, shall terminate (provided that the provisions of Section 6.7 shall
survive the termination of this Agreement); and in connection with any such
release or termination, the Agent, at the request and expense of the applicable
Pledgor, will execute and deliver to such Pledgor such documents and instruments
evidencing such release or termination as such Pledgor may reasonably request
and will assign, transfer and deliver to such Pledgor, without recourse and
without representation or warranty, such of the Collateral as may then be in the
possession of the Agent (or, in the case of any partial release of Collateral,
such of the Collateral so being released as may be in its possession). All
representations, warranties, covenants and agreements herein shall survive the
execution and delivery of this Agreement and any Pledgor Accession. For purposes
of this Agreement, “Termination Requirements” means the payment in full in cash
of the Secured Obligations (other than contingent and indemnification
obligations not then due and payable).

8.6              Additional Pledgors. Each Pledgor recognizes that the Agent and
the Purchasers may require Persons that become Subsidiaries of the Borrower, and
that are not already parties hereto, to execute and deliver a Pledgor Accession,
whereupon each such Person shall become a Pledgor hereunder and subject
thereafter to all rights and obligations of a Pledgor hereunder on the date of
such Pledgor Accession, and agrees that its obligations hereunder shall not be
discharged, limited or otherwise affected by reason of the same, or by reason of
the Agent’s actions in effecting the same or in releasing any Pledgor hereunder,
in each case without the necessity of giving notice to or obtaining the consent
of such Pledgor or any other Pledgor.

8.7              Notices. All notices and other communications provided for
hereunder shall be given to the parties in the manner and subject to the other
notice provisions set forth in the Note Purchase Agreement.

8.8              Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
(excluding all choice of law and conflicts of law rules except those referred to
in the definition of UCC in this Agreement).

8.9              Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

8.10          Construction. The headings of the various sections and subsections
of this Agreement have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof. Unless
the context otherwise requires, words in the singular include the plural and
words in the plural include the singular.

8.11          Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Signatures to this
Agreement may be delivered via facsimile or other electronic modes of delivery,
each of which shall be an original for all purposes.

[The remainder of this page left blank intentionally.]

 
 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.

PLEDGOR:

LAPOLLA Industries, Inc.

By: /s/ Michael T. Adams, EVP

Name: Michael T. Adams

Title: Executive Vice President

 
 

AGENT:

ENHANCED CREDIT SUPPORTED LOAN FUND, LP

 

By: ENHANCED CSLF GP, LLC, its general partner

 

 

            By: /s/ Douglas A. Cruikshank

Douglas A. Cruikshank

Its: Manager

 

 

 

 

 
 

ANNEX A

FILING LOCATIONS

Name of Pledgor

Filing Location

 

Lapolla Industries, Inc. Delaware Secretary of State    

 

 

 
 

Annex B: Locations

Section 3.3(i)

 

Name: Lapolla Industries, Inc.

 

Section 3.3(ii)

 

State of Incorporation: Delaware

 

FEIN: 13-3545304

 

Organizational Identification Number: 2211104

 

Section 3.3(iii)

 

Chief Executive Office: 15402 Vantage Parkway East, Suite 322, Houston, Texas
77032

 

Other Places of Business: None.

 

Section 3.3(iv)

 

See the Pledgor’s addresses listed under Section 3.3(iii).

 

Section 3.3(v)

 

See the Pledgor’s addresses listed under Section 3.3(iii).

 

Locations of Collateral Address    

 

 
 

ANNEX C

 

PLEDGED INTERESTS

          Name of Issuer Type of Interests Certificate
Number
(if applicable) No. of equity interests
(if applicable) Percentage of
Outstanding
Interests in Issuer                      

 

None.

 

 
 

ANNEX D

 

REGISTERED COPYRIGHTS

None.

 

 
 

ANNEX E

 

REGISTERED PATENTS

None.

 

 

 
 

ANNEX F

 

REGISTERED TRADEMARKS

Owner Mark Registration No. Country Reg. Date Lapolla Industries, Inc. “AirTight
Spray Foam Insulation” Logo 4,139,386 USA May 8, 2012 Lapolla Industries, Inc.
“AirTight SprayFoam” Logo 3,888,459 USA December 14, 2010 Lapolla Industries,
Inc. AIRTIGHT 3,888,457 USA December 14, 2010 Lapolla Industries, Inc. AIRTIGHT
SPRAYFOAM 3,888,458 USA December 14, 2010 Lapolla Industries, Inc. LAPOLLA
4,104,321 USA February 28, 2012 Lapolla Industries, Inc. “LAPOLLA” Logo
4,104,322 USA February 28, 2012 Lapolla Industries, Inc. THERM-O-FLEX Serial No.
77/626778 USA Application filed on December 4, 2008 Lapolla Industries, Inc.
THERMO-FLEX Serial No. 77/626768 USA Application filed on December 4, 2008
Lapolla Industries, Inc. “AIRTIGHT SPRAY FOAM INSULATION MFG. BY LAPOLLA” Logo
Serial No. 85/636809 USA Application filed on May 29, 2012 Lapolla Industries,
Inc. “AirTight Insulation, Inc.” Logo N/A State of South Carolina Expires
December 15, 2013 Lapolla Industries, Inc. “AirTight SprayFoam” Logo N/A State
of South Carolina Expires December 15, 2013

 

 
 

ANNEX G

 

DEPOSIT ACCOUNTS

Credit Party Depository Bank Type of Account Acct. No. Lapolla Industries, Inc.
Bank of America Operating   Lapolla Industries, Inc. Bank of America Controlled
Disbursement   Lapolla Industries, Inc. Bank of America Cash Concentration  
Lapolla Industries, Inc. Bank of America Blocked   Lapolla Industries, Inc. Bank
of America - Canada Blocked   Lapolla Industries, Inc. Bank of America - Canada
Controlled Disbursement  

 
 

ANNEX H

 

SECURITIES AND COMMODITY ACCOUNTS

None.

 

 
 

ANNEX I

 

COMMERCIAL TORT CLAIMS

None.

 

 
 

EXHIBIT A

GRANT OF SECURITY INTEREST
IN COPYRIGHTS

WHEREAS, [_____________](the “Pledgor”) is the owner of the copyright
applications and registrations listed on Schedule A attached hereto, (all such
copyright applications and registrations, collectively, the “Copyrights”); and

WHEREAS, the Pledgor has entered into a Security Agreement (as amended,
modified, restated or supplemented from time to time, the “Security Agreement”),
dated as of _________ __, 20__, in which, among other things, the Pledgor has
agreed with Enhanced Credit Supported Loan Fund, LP, as Agent (the “Agent”),
with offices at 601 Lexington Avenue, 55th Floor, New York, New York 10022, to
execute this Grant;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), the Pledgor does
hereby grant to the Agent a security interest in all of its right, title and
interest in and to the Copyrights, and the use thereof, together with all
proceeds and products thereof. This Grant has been given in conjunction with the
security interest granted to the Agent under the Security Agreement, and the
provisions of this Grant are without prejudice to and in addition to the
provisions of the Security Agreement, which are incorporated herein by this
reference.


_________________________________


By:

Name:

Title:

 
 

Schedule A

COPYRIGHTS

 


Owner

Application or Registration No


Country

Registration or Filing Date

               

 

 

 

 
 

EXHIBIT B

GRANT OF SECURITY INTEREST
IN PATENTS AND TRADEMARKS

WHEREAS, [_____________](the “Pledgor”) is the owner of the trademark
applications and registrations listed on Schedule A attached hereto, (all such
trademarks, registrations and applications, collectively, the “Trademarks”) and
is the owner of the patents and patent applications listed on Schedule A
attached hereto (all such patents, registrations and applications, collectively,
the “Patents”); and

WHEREAS, the Pledgor has entered into a Security Agreement (as amended,
modified, restated or supplemented from time to time, the “Security Agreement”),
dated as of _______ __, 20__, in which, among other things, the Pledgor has
agreed with Enhanced Credit Supported Loan Fund, LP, as Agent (the “Agent”),
with offices at 601 Lexington Avenue, 55th Floor, New York, New York 10022, to
execute this Grant;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), the Pledgor does
hereby grant to the Agent a security interest in all of its right, title and
interest in and to the Trademarks and the Patents, and the use thereof, together
with all proceeds and products thereof and the goodwill of the businesses
symbolized by the Trademarks. This Grant has been given in conjunction with the
security interest granted to the Agent under the Security Agreement, and the
provisions of this Grant are without prejudice to and in addition to the
provisions of the Security Agreement, which are incorporated herein by this
reference.


__________________________


By:

Name:

Title:

 
 

Schedule A

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Owner

Mark

Registration No.

Country

Registration Date

                   

 

 

PATENTS AND PATENT APPLICATIONS

Owner

Title

Patent No.

Country

Registration Date

                   

 

 
 

EXHIBIT C

FORM OF
PLEDGOR ACCESSION

THIS PLEDGOR ACCESSION (this “Accession”), dated as of ______________, 20__, is
executed and delivered by [NAME OF NEW PLEDGOR], a ______________
_____________________ (the “New Pledgor”), in favor of Enhanced Credit Supported
Loan Fund, LP, a Delaware limited partnership, in its capacity as Agent under
the Note Purchase Agreement referred to hereinbelow (in such capacity, the
“Agent”), pursuant to the Security Agreement referred to hereinbelow.

Reference is made to the Note Purchase Agreement, dated as of ________ ___,
20__, made by and among ________________, a ____________, ____________, a
_________, the Agent as a Purchaser (as defined therein), and certain other
Purchasers party thereto from time to time (as amended, modified, restated or
supplemented from time to time, the “Note Purchase Agreement”). In connection
with and as a condition to the initial and continued extensions of credit under
the Note Purchase Agreement, the Borrower, pursuant to a Security Agreement,
dated as of ___________ ___, 20__ (as amended, modified, restated or
supplemented from time to time, the “Security Agreement”), has granted in favor
of the Agent a security interest in and Lien upon the Collateral described
therein as security for their obligations under the Note Purchase Agreement and
the other Loan Documents (as such term is defined in the Note Purchase
Agreement). Capitalized terms used herein without definition shall have the
meanings given to them in the Security Agreement.

The New Pledgor is a subsidiary of the Borrower and, as required by the Agent,
has become a guarantor as of the date hereof. The New Pledgor will obtain
benefits as a result of the continued extension of credit to the Borrower under
the Note Purchase Agreement, which benefits are hereby acknowledged, and,
accordingly, desires to execute and deliver this Accession. Therefore, in
consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and to induce the
Purchasers to continue to extend credit to the Borrower under the Note Purchase
Agreement, the New Pledgor hereby agrees as follows:

1. The New Pledgor hereby joins in and agrees to be bound by each and all of the
provisions of the Security Agreement as a Pledgor thereunder. In furtherance
(and without limitation) of the foregoing, pursuant to Section 2.1 of the
Security Agreement, and as security for all of the Secured Obligations, the New
Pledgor hereby pledges, assigns and delivers to the Agent, for the ratable
benefit of the Secured Parties, and grants to the Agent, for the ratable benefit
of the Secured Parties, a Lien upon and security interest in, all of its right,
title and interest in and to the Collateral as set forth in Section 2.1 of the
Security Agreement, all on the terms and subject to the conditions set forth in
the Security Agreement.

2. The New Pledgor hereby represents and warrants that (i) Schedule 1 hereto
sets forth all information required to be listed on Annexes A, B, C, D, E, F, G,
H and I to the Security Agreement in order to make each representation and
warranty contained in Sections 3.1 and 3.2 of the Security Agreement true and
correct with respect to the New Pledgor as of the date hereof and after giving
effect to this Accession and (ii) after giving effect to this Accession and to
the incorporation into such Annexes, as applicable, of the information set forth
in Schedule 1, each representation and warranty contained in Article III of the
Security Agreement is true and correct with respect to the New Pledgor as of the
date hereof, as if such representations and warranties were set forth at length
herein.

3. This Accession shall be a Loan Document (within the meaning of such term
under the Note Purchase Agreement), shall be binding upon and enforceable
against the New Pledgor and its successors and assigns, and shall inure to the
benefit of and be enforceable by the Agent, each Secured Party and its
successors and assigns. This Accession and its attachments are hereby
incorporated into the Security Agreement and made a part thereof.

 
 

IN WITNESS WHEREOF, the New Pledgor has caused this Accession to be executed
under seal by its duly authorized officer as of the date first above written.

      [NAME OF NEW PLEDGOR]           By:     Name:     Title:  

 
 

Schedule 1

Information to be added to Annex A of the Security Agreement:

FILING LOCATIONS

Name of Pledgor Filing Location   Secretary of State of __________  

Information to be added to Annex B of the Security Agreement:

JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS

[Name of Pledgor:]
Jurisdiction of Incorporation/Organization:               Federal Tax ID no.:  
            Organizational ID no.:               Chief Executive Office Address:
                              Records Related to Collateral:                    
          Locations of Equipment or Inventory:                              
Other places of business:                               Trade/fictitious or
prior corporate
names (last five years):               Names used in tax filings (last five
years):         Information to be added to [Annexes C/D/E/F/G/H/I] of the
Security Agreement:   [Complete as applicable]

 
 

EXHIBIT D

PLEDGE AMENDMENT

THIS PLEDGE AMENDMENT, dated as of ______________, ______, is delivered by [NAME
OF PLEDGOR] (the “Pledgor”) pursuant to Section 5.1 of the Security Agreement
referred to hereinbelow. The Pledgor hereby agrees that this Pledge Amendment
may be attached to the Security Agreement, dated as of _________ __, 20__, made
by the Pledgor and certain other pledgors named therein in favor of Enhanced
Credit Supported Loan Fund, LP, a Delaware limited partnership, as Agent (as
amended, modified, restated or supplemented from time to time, the “Security
Agreement,” capitalized terms defined therein being used herein as therein
defined), and that the Pledged Interests listed on Schedule 1 to this Pledge
Amendment shall be deemed to be part of the Pledged Interests within the meaning
of the Security Agreement and shall become part of the Collateral and shall
secure all of the Secured Obligations as provided in the Security Agreement.
This Pledge Amendment and its attachments are hereby incorporated into the
Security Agreement and made a part thereof.

      [NAME OF PLEDGOR]           By:           Title:  

 
 

Schedule 1

PLEDGED INTERESTS

          Name of Issuer Type of Interests Certificate
Number
(if applicable) No. of equity interests
(if applicable) Percentage of
Outstanding
Interests in Issuer                    

 

 

 

 

 